Citation Nr: 0031482	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a 
psychiatric disorder diagnosed as despondent disorder with 
general anxiety and hypochondriasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


REMAND

The veteran had verified service from February 1951 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied a disability rating in excess of 30 
percent for a psychiatric disorder.  In April 2000, the RO 
awarded a 50 percent rate for a psychiatric disorder 
diagnosed as despondent disorder with general anxiety and 
hypochondriasis.  The Board notes that in a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum available benefit allowed by law and 
regulation.  Therefore, it follows that such a claim remains 
in controversy where less than the maximum benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

If the correction of a procedural defect is essential for a 
proper appellate decision, a Member or panel of Members of 
the Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  See 38 
C.F.R. § 19.9 (2000).  

In April 1999, the veteran requested a videoconference 
hearing before a Member of the Board that was acknowledged by 
the RO in May 1999.  In July 1999, the veteran requested a 
local hearing with a Hearing Officer.  In December 1999, the 
veteran requested to postpone the local hearing until after 
the scheduled VA examination.  In May 2000, the RO notified 
the veteran of the current rating decision and informed him 
that "if he would still like a hearing with a Decision 
Review Officer at Waco, Texas, please call your service 
organization and let him or her know."  In that regard, the 
Informal Hearing Presentation dated in October 2000 appears 
to express the veteran's desire for a hearing.  At this 
juncture, it is unclear as to whether the veteran desires a 
videoconference hearing or a local hearing before a Hearing 
Officer.  Therefore, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development: 

The RO should contact the veteran to 
determine whether he wants a 
videoconference hearing before a Member 
of the Board or a personal hearing before 
a Hearing Officer.  If the veteran should 
decline a hearing, the claim should be 
returned to the Board for adjudication.  
All communications with the veteran and 
his representative regarding the 
scheduling of the hearing should be 
documented in the claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


- 3 -


